Citation Nr: 1734944	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976 and January 1991 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

While the Veteran explicitly appealed the issue of service connection for posttraumatic stress disorder (PTSD), VA medical records show that he has been diagnosed with depressive disorder.  Accordingly, the issue has been broadened to encompass any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary to assist in determining the nature and etiology of the Veteran's psychiatric disorders, if any.  The Veteran was afforded a VA mental health examination in February 2012 and the examiner determined that he did not have any Axis I diagnoses, including PTSD.  The examiner did not issue a nexus opinion.  In May 2012, however, the Veteran was diagnosed with a depressive disorder by a VA psychiatrist during a mental health visit at the San Juan VAMC. 

Because the evidence as to whether a current psychiatric disorder exists is in conflict and there is no nexus opinion for any current psychiatric disorder, the Board finds that a new VA examination and medical opinion is necessary. 

Importantly, the Veteran's service records show that he underwent a redeployment evaluation on May 23, 1991.  His psychiatric and neurologic evaluations were "deferred" and it was noted that he had a full workup at the San Juan VAMC.  On his correlating report of medical history, he noted that he had "depression or excessive worry."  Additionally, the Veteran reported at the May 2012 mental health visit that he has been prescribed Xanax and Ambien by a general physician in the past.  These records indicate that or private treatment records are missing.  The RO should attempt to obtain any outstanding medical records on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from San Juan VAMC from January 1991 to April 2012 and from December 2012 to the present. 

2. Send a request to the Veteran for a list of all VA and private mental health treatment providers, provide him with the necessary forms to authorize VA to access these records, and notify him that, alternatively, he can obtain these records and submit them to VA. 

3.  After the above instructions are completed, schedule the Veteran for an examination with a VA psychiatrist or psychologist to assist in determining the nature and etiology of his current psychiatric disorders, if any.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record and an examination, the examiner should provide answers to the following:

a. Diagnose all current psychiatric disabilities.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

b. Is it at least as likely as not (50 percent or greater probability) that one or more of the Veteran's mental health disorders were incurred in or are otherwise related to service?  

The examiner should consider the Veteran's May 1991 service report of medical history that indicates "depression or excessive worry," the May 1991 service report of medical examination that shows his psychiatric evaluation was "deferred," and any relevant psychiatric medical records obtained from that period.   

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




